NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                Argued October 4, 2017 
                               Decided December 27, 2017 
                                             
                                         Before 
 
                            WILLIAM J. BAUER, Circuit Judge 
                             
                            FRANK H. EASTERBROOK, Circuit Judge 
                             
                            DANIEL A. MANION, Circuit Judge 
 
No. 16‐4181 
 
THOMAS McLAUGHLIN, et al.,                      Appeal from the United States 
      Plaintiffs‐Appellants,                    District Court for the Northern District 
                                                of Illinois, Eastern Division.   
      v.                                         
                                                No. 1:16‐cv‐09428 
PNC BANK, NATIONAL                               
ASSOCIATION, a Delaware banking                 Milton I. Shadur, 
corporation, with its principal place of        Judge. 
business in Pennsylvania, 
      Defendant‐Appellee. 
 
                                         O R D E R 

        After PNC Bank obtained a judgment of foreclosure on a residence, former 
occupants of the residence sued PNC for intentionally and maliciously damaging their 
personal property during the eviction. The district court dismissed the complaint for 
failing to state a claim. Because the plaintiffs sued the wrong party, we affirm the 
dismissal. 
         
        The amended complaint alleges that, after contentious foreclosure litigation had 
ended, PNC took legal possession on September 30, 2016, of a house that contained the 
No. 16‐4181                                                                             Page 2 
 
plaintiffs’ personal property. (The plaintiffs are Thomas McLaughlin, John DiGregorio, 
Terri Zausa, and Brianna Zausa.) PNC contracted with local movers—a lawn‐
maintenance company—to remove the property from the house. The contractor “moved 
Plaintiff’s property outside, on the wet lawn, while it was raining.” The property is 
“very expensive” and includes “sentimental” items. The movers “intentionally” 
damaged this property by “throwing” it on the ground out of “malice and vengeance” 
to “intimidate, deter and make an example of those who contest mortgage foreclosure 
actions and evictions.” (The plaintiffs do not say if they did anything to protect their 
property from the rain.) They seek compensation from PNC for their contractor’s 
intentional damage to the property; they also charge PNC with other torts: negligence 
in hiring the movers, trespass to chattels, and conversion. The plaintiffs, citizens of 
Illinois, invoke diversity jurisdiction; PNC Bank is a Delaware corporation with its 
principal place of business in Pennsylvania. 
  
        The district judge correctly dismissed the complaint for failing to state a claim. 
Fed. R. Civ. P. 12(b)(6). First, the judge did not err in dismissing the intentional‐damage 
count. Under Illinois law, which the parties agree governs, one who intentionally or 
maliciously destroys the property of another commits a tort. See Loman v. Freeman, 
890 N.E.2d 446, 461 (Ill. 2008). The plaintiffs argue that PNC is liable for intentionally 
damaging the plaintiffs’ personal property because their contractor maliciously threw 
their property into the rain. But PNC hired an independent contractor, a lawn‐
maintenance company, to transport the property out of the house. Illinois law has long 
established that one is not responsible for the actions of an independent contractor. 
See Lawlor v. N. Am. Corp. of Ill., 983 N.E.2d 414, 427 (Ill. 2012). PNC was thus not the 
proper party for the plaintiffs to sue. When questioned about this at oral argument, 
plaintiffs’ counsel speculated the contractor was judgment‐proof. But counsel’s 
explanation does not justify suing a nonculpable party. 
 
        That brings us to the negligent‐hiring count against PNC, which the district court 
also properly dismissed. PNC argues that “Illinois law does not impose a duty of care 
upon the owner of real property to take care of the personal property left behind after 
the occupants have been lawfully evicted.” They are correct. The most pertinent Illinois 
case is Dargis v. Paradise Park, Inc., 819 N.E.2d 1220, 1231 (Ill. App. Ct. 2004). Dargis 
observed that “a landlord assumes no duty to care for the property that a former tenant 
has left behind when the landlord exercises control over the premises after the tenancy 
has been terminated by lawful eviction.” Id. Although an exception may apply “when 
the landlord chooses to care for the property,” id., the plaintiffs do not allege that PNC 
chose to maintain oversight of their property. To the contrary, according to the 
No. 16‐4181                                                                               Page 3 
 
plaintiffs, on the day of eviction PNC relinquished possession of the plaintiffs’ personal 
property “immediately.” 
         
        The remaining counts also were properly dismissed. The plaintiffs appear to base 
their claims for conversion and trespass to chattels on the mere fact that PNC ordered 
the removal of the plaintiffs’ property after PNC acquired possession of the residence. 
But the plaintiffs do not contest that a court order allowed PNC to possess the 
residence. Because an order of possession grants authority to remove unwanted items 
from the residence, the order negates claims for conversion and trespass to chattels. 
See Chi. Dist. Council of Carpenters Welfare Fund v. Gleason & Fritzshall, 693 N.E.2d 412, 
414 (Ill. App. Ct. 1998) (defendant’s control must be unauthorized to state claim for 
conversion); Roderick Dev. Inv. Co. v. Cmty. Bank of Edgewater, 668 N.E.2d 1129, 1133 
(Ill. App. Ct. 1996) (same); Mead v. Pollock, 99 Ill. App. 151, 154 (Ill. App. Ct. 1901) 
(holding there was no trespass when defendants removed property during an eviction 
with “no unnecessary harm to any of her belongings”). Plaintiffs’ final count simply 
cites a law about the statute of limitations in tort actions; it is therefore not a valid, 
separate claim. See 735 ILCS 5/13‐205. 
         
        We affirm the judgment.